JEREMY JOSEPH GUBIN



V.                              IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                            RESPONDENT



                             OPINION AND ORDER

      The Movant, Jeremy Joseph Qubin, under SCR 3.480(2), asks this Court

to enter an order resolving the pending disciplinary proceeding against him

(KBA File No. 24195) by suspending him from the practice of law for three
                                                  -,   '


years, with certain conditions. This motion is the result of an agreement with

the Office of Bar Counsel for the Kentucky Bar Association. For the reasons

below, the motion is granted.

                                  I. Background
                                                            ',
      Gubin was admitted to the practice of law in the Commonwealth of

Kentucky on October 18, 2013. His KBA member number is 95555. His KBA

roster address is 6821 Meadow Ridge Lane, Cincinnati, Ohio 45237.

      Gubin was arrested and charged in Kenton County with first-degree

possession of a controlled substance, first offense (heroin), possession of drug

paraphernalia, public intoxication, and endangering the welfare of a minor. On

March 29, 2016, he pleaded guilty to felony first.:.degree possession of a
.controlled substance. Based on this plea, as of March 30, 2016, he was

automatically temporarily suspended under SCR 3.166 and has remained

suspended since then.

      On April 27, 2016, the Kenton Circuit Court entered an order admitting

Gubin to pretrial diversion for.his felony conviction. He is subject to three years

of supervised diversion and several conditions. The court included among those

conditions that Gubin was not to practice law during the period of diversion.

      Based on his conviction, Gubin was charged by the Inquiry Commission

with having violated SCR 3.130-8.4(bL which states that it is professional

misconduct for a lawyer to "commit a criminal act that reflects adversely on the

lawyer's honesty, trustworthiness or fitness as a lawyer in other respects."

        Gubin admits that his conduct violated this rule as alleged in the

charge. He and the Office of Bar Counsel have reached an. agreement to resolve

this matter, and he now asks this Court to enter an order in conformity with

their negotiations. The proposed disposition would find Gubin guilty of the

single count in the charge and suspend him from the practice of law for three

years, retroactive to the date of his automatic temporary suspension and

subject to certain conditions. Those conditions are that he maintain

participation in KYLAP and remain illegal-drug and alcohol free during his

suspension, and be released from any supervision by Probation and Parole

before reinstatement. This latter condition would essentially have Gubin·

suspended for possibly longer than three years if the period of diversion

supervision is extended.
      ,------

                                        2
         The Office of Bar Counsel has no objection to the motion and asks that it

be granted. The Office of Bar Counsel states that it has reviewed the facts and

relevant case law to support this resolution. Finally, according to the Office of

Bar Counsel, the Chair of the Inquiry Commission and a Past President of the

KBA have reviewed and approved the proposed sanction.

         Gubin has no history of past discipline.

                                   II. Discussion

         The negotiated-sanction rule provides that "[t]he Court may consider

negotiated sanctions of disciplinary investigations, complaints or charges if the

parties agree." SCR 3.480(2). Specifically, "the member and Bar Counsel [must]

agree upon the specifics of the facts, the rules violated, and the appropriate

sanction." Id. Upon receiving a motion under this Rule, "[t]he Court may

approve the sanction agreed to by the parties, or may remand the case for

hearing or other proceedings specified in the order of r(;!mand." Id. Thus,

acceptance of the proposed negotiated sanction falls within the discretion of the

Court.

      The Office of Bar Counsel has cited several cases for comparison to

determine whether the sanction proposed here is appropriate. In Kentucky Bar

Association v. Mulliken, 353 S.W.3d 614 (Ky. 2011), the attorney was convicted

of two felonies for using an incarcerated client to deliver drugs to his girlfriend

in jail and was sentenced to·ten years in prison. Mulliken was to be suspended

from the practice of law until released from probation or parole, followed by five

additional years, the latter probated if_ he complied with KYLAP and remained

                                          3
    drug and alcohol free. The sanction Gubin requests is similar in that it requires

    him to be suspended for the duration of his diversion period.

          In Tejeda v. Kentucky Bar Association, 456 S.W.3d 405, 406 (Ky. 2015),

    the attorney pleaded guilty to reckless homicide and was sentenced to five

    years, probated. The attorney was suspended for four years, retroactive to the

    date of his automatic suspension, subject to his compliance with KYLAP and

    not seeking reinstatement until released from the supervision of Probation and

    Parole. Gubin's proposed sanction is very similar to this sanction, in that his

    suspension will be retroactive and coincide with any supervision by Probation

    and Parole\. ·

          And in at least four other cases involving felony convictions, we have

/   imposed a suspension retroactive to the date of the attorneys' automatic

    temporary suspension or a suspension that would not expire until the attorney

    was released from probation. See Kentucky Bar Ass'n v. Goble, 424 S.W.3d 423

    (Ky. 2014); Bertram v. Kentucky Bar Ass'n, 126 S.W.3d 358 (Ky. 2004);

    Kentucky Bar Ass'n v. Hickey, 31 S.W.3d 434 (Ky. 2000); Kentucky Bar Ass'n v.

    Hom, 4 S.W.3d 135 (Ky. 1999).

          Gu bin's misconduct differs substantially from most of these offenses, at

    least with respect to the nature of the crimes. Like the attorneys in all these

    cases, however, he has been convicted of a felony, and his proposed ·sanction

    would have him suspended for at least the full period 9f his diversion but

    would be retroactive to the date of his automatic suspension.




                                            4
          After reviewing the allegations, the admitted facts, the comparable cases,

    and Gubin's previous disciplinary record, this Court concludes that the

    proposed resolution of this matter is adequate. The sanction, a three-year

    suspension with conditions, is appropriate given the circumstances.
(
                                         Order
             '
         ACCORDINGLY,           '
                      IT IS ORDERED THAT:

          1. The Movant, Jeremy Joseph Gubin, is found guilty of the admitted

             violation of the Rules of Professional Conduct alleged in the charge.

         2. Gubin is suspended from the practice of law for three years for his

             misconduct, retroactive to March 30, 2016, subject to the following

             conditions:

                a. Gubin shall not seek reinstatement under SCR 3.510 or

                   otherwise until he serves his full three-year suspension, or until

                   he is fully and finally released from diversion supervision by

                   Probation and Parole, whichever occurs later;

              . b. Gubin shall submit to an evaluation and ongoing monitoring by

                   KYLAP regarding his continued substance-abuse treatment and

                   compliance with any medication and therapy for the duration of

                   his suspension; and

                c. Gubin sh~l remain illegal-drug and alcohol free during his

                   suspension ..

         3. To the extent necessary, ~s he has been suspended since March 30,
                                                                          '
            2016, Gubin is instructed to promptly take all reasonable steps to

                                           5
    protect the interests of his clients. He shall not accept new clients or

   collect unearned fees and. shall comply with the provisions of SCR

   3.1.30-7.50(5).

4. As required by SCR 3.390, if he has not done so already, Gubin must,

   within 10 days after the issuance of this order of suspension, notify

   by letter duly placed with the United States Postal Service all courts

   or other tribunals 1n which he has matters pending, and all of his

   clients of his inability to represent them and of the necessity and
                                                   ,

   urgency of promptly retaining new counsel. Gubin shall

   simultaneously provide a copy of all such letters of notification to the

   Office of Bar C01.:1-nsel. He shall immediately cancel any pending

   advertisements, to the extent possible, and shall terminate any

   advertising activity for the duration of the term of suspension.

5. In accordance with SCR 3.450, Gubin is directed to pay all costs

   associated with these disciplinary proceedings against him, said sum

   being $38.85, for which execution may issue from this Court upon

   finality of this Opinion and Order.

A\l sitting. All concur.

ENTERED: December 15, 2016.




                                C




                                    6